UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wonneene ---- x
SCHINELLA,

Plaintiff(s), ORDER

- against - 19 Civ. 8931 (NSR)

SOYER, et al.,

Defendant(s).

en x

Roman, D.J

The Court waives the Initial Pre-trial Conference, will sign the Case Management
Plan and issue an Order of Reference to Magistrate Judge Judith C. McCarthy for general pretrial
purposes. The parties are directed to contact Judge McCarthy within seven (7) business days to

schedule a conference.

SO ORDERED.

Dated: White Plains, New York ne
March 3, 2020 e" eT

  

 

Nelson S. Roman, U.S.D.J.

 

 

 
